Citation Nr: 1133113	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-32 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for human immunodeficiency virus (HIV)-related illness.


REPRESENTATION

Veteran (Appellant) represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran served on active military duty in the United States Army from July 1978 to July 1981.  He served in the United States Army Reserves from July 24, 1981 to November 22, 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  By that rating action, the RO declined to reopen a previously denied claim for service connection for HIV-related illness.  The Veteran appealed the RO's November 2006 rating action to the Board.  


FINDINGS OF FACT

1.  By an August 2001 rating action, the RO denied service connection for HIV-related illness.  The Veteran did not appeal this rating action to the Board and it became final.  

2.  Evidence added to the record since the RO's final August 2001 rating decision does not relate to an unestablished fact necessary to substantiate the underlying claim for service connection for HIV-related illness (i.e., evidence showing that the Veteran was on a period of active duty or active duty for training when he tested positive for HIV) and does not have a reasonable possibility of substantiating the underlying service connection claim.


CONCLUSIONS OF LAW

1.  The August 2001 rating action, wherein the RO denied service connection for a HIV-related illness, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the final August 2001 rating action, wherein the RO denied service connection for HIV-related illness, is not new and material; and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim. 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, for petitions to reopen for new and material evidence, VA's duty to notify a claimant includes advising the claimant of the evidence and information needed to reopen the claim as well as the evidence and information needed to establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, in the context of a claim to reopen, VA must look at the basis for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. Failure to provide this notice is generally prejudicial.  Id.

The Veteran was provided with an August 2006 letter in which the RO notified him of what evidence was required to substantiate his petition to reopen and the basis for the prior denial of his claim.  This letter informed him what evidence he was expected to provide and of what assistance the VA could provide him in obtaining this evidence.  It notified the Veteran that he should submit any relevant evidence in his possession. The August 2006 letter also informed the Veteran of the information and evidence required to substantiate the underlying claim for service connection. This letter provided proper preadjudication notice under Pelegrini, Dingess, and Kent.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d). This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim. The Veteran's service treatment records, service personnel records, and private and VA treatment records have been obtained.

A VA examination has not been conducted with regard to the instant claim. However, the Board is making a legal determination regarding the Veteran's basic eligibility for VA benefits based upon a legal determination that there is no evidence showing that the he was on a period of active duty or active duty for training at the time he initially tested positive for the HIV antibody, rather than a medical determination as to whether his HIV was etiologically related to his service.  Such an examination could not substantiate the Veteran's claim.  A VA examination is therefore not required.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent information to be obtained, the Board finds that no further assistance is warranted. VA may proceed with the consideration of his claim.

II. Laws and Regulations

(i) General Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  With chronic disease shown as such in service (or within the presumptive period under Sec. 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of 

(ii) New and Material Evidence Criteria

Generally, a decision denying a claim, which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996).
The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

III. Merits Analysis

The Veteran seeks to reopen a previously denied claim for service connection for HIV-related illness.  The Veteran contends that his HIV-related illness had its onset during a period of active duty or active duty for training. 

Historically, in October 1998, the RO received the Veteran's claim for service connection for HIV-related illness.  (See VA Form 21-526, Veteran's Application for Compensation and Pension).  By a December 1999 rating action, the RO denied the Veteran's claim for service connection for HIV-related illness on the basis that the claim was not well grounded.  In reaching its determination, the RO concluded that there was no evidence showing that the Veteran was on a period of active duty or active duty for training when he tested positive for HIV on December 5, 1987.  The Veteran was informed of the RO's decision that same month.  The Veteran did not appeal the RO's December 1999 rating action to the Board.  Thus, the December 1999 rating decision is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2010).  

By an August 2001 rating action, the RO, own its own initiative, readjudicated the Veteran's claim for service connection for HIV-related illness under the VCAA and denied the claim on the merits.  Where such a claim is readjudicated, the prior decision (i.e., the December 1999 rating action) is to be treated as though it had never been made.  See also VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA Fast Letter 00-87 (Nov. 17, 2000).  In denying service connection for HIV-related illness, the RO concluded that there was no evidence showing that the Veteran was on a period of active duty or active duty for training when he initially tested positive for HIV on December 5, 1987, or when he was re-tested on April 22, 1989, June 2, 1989 or July 10, 1989.  Despite being notified and apprised of his procedural and appellate rights in a September 2001 letter, the Veteran did not appeal the RO's August 2001 rating action.  Thus, the August 2001 rating decision is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2010).  

In June 2006, the RO received the Veteran's petition to reopen his previously denied claim for service connection for HIV-related illness.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in June 2006). 

The Board finds that new and material evidence has not been received to reopen the previously denied claim for service connection for HIV-related illness and the claim is not reopened.

Evidence that was of record at the time of the RO's final August 2001 rating action included the Veteran's service treatment records (STRs) from his period of active military service from July 1978 to July 1981 and United States Army Reserve service.  STRs from the Veteran's period of active duty service are wholly devoid of any evidence showing that the Veteran had tested positive for the HIV antibody.  The Veteran elected not to undergo a medical examination at service separation in July 1981.

STRs from his period of service in the United States Army Reserves pertinently show that on December 5, 1987, the Veteran tested positive for the HIV antibody.  He was informed of his positive HIV test that same day.  (See Statement of Understanding and Acknowledgement of Educational Briefing HIV Antibody Testing, dated and signed by the Veteran on December 5, 1987).  STRs, dated April 22, 1989, June 2, 1989 and July 10, 1989, show that the Veteran was retested for, and received notification of, his positive HIV status on the above-cited dates.  

A memorandum from the Department of the Army Headquarters, 120th United States Army Reserve Command, Fort Jackson, South Carolina, dated and signed by the Veteran on August 6, 1989, reflects that he selected an option to complete a medical evaluation for fitness at his own expense.  It was noted that individuals who were found "fit" after a successful completion of a medical evaluation, could serve in a non-deployable unit if an appropriate position became available.  The Veteran was informed that he must report to his unit within 30 days from notification of his HIV confirmation to complete the necessary paperwork and that he would have 90 days to complete the required revised "'GO/NO GO'" protocol.  On November 22, 1989, the Veteran was medically disqualified from the United States Army Reserves.  

In reaching its determination in August 2001, the RO also considered the Veteran's service personnel records, reflecting that he served on active duty from July 27, 1978 to July 24, 1981 and the United States Army Reserves from July 24, 1981 to November 22, 1989.  These records also reflect that on each of the following dates--June 15, 1986, July 16, 1988 and September 14, 1989--the Veteran was on a period of active duty for training for 14 days plus travel.  

Also of record at the time of the RO's final August 2001 rating action was a November 1998 treatment record, prepared by David Weinrib, M. D., reflecting that the Veteran had been diagnosed with the acquired immune deficiency syndrome autoimmune (AIDS) with a CD4 count of 67 in April 1996.  

In denying the claim for service connection for HIV-related illness in August 2001, the RO essentially concluded that when the Veteran had initially tested positive for the HIV antibody on December 5, 1987, as well as when he was re-tested on April 22, 1989, June 2, 1989 and July 10, 1989, there was no evidence that he was on a period of active duty or active duty for training.  

Evidence received since the RO's final August 2001 rating action includes VA and private medical records, dating from 1998 to 2008.  These records show, in part, that the Veteran had continued to receive treatment for HIV-related illnesses.  A June 1999 report reflects that the Veteran quit abusing illicit drugs (i.e., crack) and alcohol in 1995.  The above-cited medical evidence is new because it was not of record at the time of the RO's final August 2001.  However, these medical records are not material because they do not show that the Veteran was on a period of active duty or active duty for training when he initially tested positive for HIV on December 5, 1987, or when he was re-tested on April 22, 1989, June 2, 1989 and July 10, 1989.  

Evidence received after the RO's final August 2001 rating action also included the Veteran's statements that he had contracted HIV while on active duty in 1981 or while he was in the Army Reserves.  His contentions were considered in the RO's final August 2001 rating decision.  Hence, his statements are essentially duplicative of evidence previously of record and they are not material because they do not the serve to substantiate an unestablished fact that was the basis for the prior denial.

After careful consideration, the Board finds that new and material evidence has not been submitted.  38 C.F.R. §§ 3.385, 3.156; Shade, supra.  The evidence received following the RO's final August 2001 denial is redundant of the evidence before it or is not pertinent to the basis for the prior denial, i.e., that the Veteran was on a period of active duty or active duty for training on the above-cited dates.  The evidence shows a fact that was already of record at the time of the RO's August 2001 final rating action: the Veteran had tested positive for HIV and that he had been diagnosed with HIV-related illnesses.  

Because the newly submitted medical records do not pertain to the question of whether the Veteran was on active duty or active duty for training when he initially tested positive for the HIV antibody in December 5, 1987 or when he was re-tested on April 22, 1989, June 2, 1989 or July 10, 1989, they would not trigger VA's duty to provide an examination, and would not meet the Shade test for material evidence.

Since new and material evidence has not been received, the petition to reopen a service connection claim for HIV-related illness is denied.  38 C.F.R. § 3.156; See id.; Shade, supra.




ORDER

New and material evidence not having been submitted, the petition to reopen a previously denied claim for service connection for a HIV-related illness is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


